Appellee, in her motion for rehearing, has urged most strenuously that the court erred in its decision.
We have examined the motion carefully and think that, with one exception, it adds nothing new on the matters decided by this court in the previous opinion. Therein we suggested that it might be well to consider the appointment of appellant as receiver, although we did not direct the trial court to take such action.
Our attention has been called to section 22-303, Arizona Code, 1939, which reads, in part, as follows:
"Persons not to be appointed — Oath and Bond — Certificate. No party, or officer of any corporation *Page 119 
which is a party, attorney or person interested in an action shall be appointed receiver therein. . . ."
[1] We think, after a review of the authorities, that this section is applicable to the present proceeding and that it would be error for the trial court to appoint appellant, as suggested by us, although of course he may be consulted as to who should be appointed.
[2] We are further of the opinion that under the peculiar circumstances of this case, the costs of the appeal should be a charge against the community property of the parties.
The motion for rehearing is denied.
McALISTER, and ROSS, JJ., concur.